Exhibit 10.1

 

LOGO [g918263g42c75.jpg]

March 17, 2019

Raymond Silcock

Dear Ray,

I would like to formally congratulate you on becoming a part of the Perrigo
family and an integral part of my leadership team that will transform Perrigo to
a world class consumer focused self-care company over the next few years! For
more than 130 years, Perrigo has provided high quality, affordable self-care
products to families around the world and there is no greater reward than
helping make lives better.

Perrigo sets the standard for hiring top talent, which is why I’m so pleased to
confirm in writing the offer you and I agreed upon for the Executive Vice
President & Chief Financial Officer position, reporting to me and to give you
the opportunity to help over 10,000 passionate Perrigo employees around the
globe bring our vision to a reality:

To make lives better by bringing quality, affordable self-care products that
consumers trust everywhere they are sold.

This offer is contingent upon successful completion of a pre-employment drug
test, a background check, and your ability to legally work in the United States.
We are targeting a start date of March 25th, 2019.

The base salary for this position will be $650,000 annually (paid over 24 pay
periods on the 15th and last day of each month).

Other terms of our offer also include:

 

•  

A sign on bonus in the gross amount of $500,000. If you voluntarily leave
employment with Perrigo for any reason within the first 12 months of employment,
you will be responsible to repay 66% of your sign on bonus. If you voluntarily
leave employment with Perrigo for any reason within months 13-24 of employment,
you will be responsible to repay 50% of your sign on bonus.

 

•  

Participation in Perrigo’s Annual Incentive Plan (AIP) plan. The AIP is a cash
bonus plan. Your target annual payout for the bonus is 80% of base salary. Bonus
payouts take place following the end of the calendar year, with payout occurring
in mid-February. Your first payout in February/March of 2020 will be pro-rated
based upon your start date. The Corporate AIP program is funded based on company
performance consistent with the other executive officers including myself and is
a combination of Revenues (30%) and Operating Income (50%) on our core consumer
businesses; there is also an individual performance factor based on strategic
objectives (20%) which you and I will set together once you arrive.

 

•  

Eligibility to receive equity through Perrigo’s discretionary Long-Term
Incentive (LTI) Plan. Perrigo grants equity using a combination of
Performance-based Restricted Stock Units (PSUs) and Service-based Restricted
Stock Units (RSUs). You will receive your initial discretionary LTI award in
full for 2019 shortly after you join and which is described in the next
paragraph. LTI awards are generally made following the start of the
calendar/fiscal year in February or March. Your 2020 and subsequent annual
targeted equity award will be $2,000,000. This grant will consist of 50% OI
(Operating Income)-PSUs, 20% rTSR (relative Total Shareholder Return)-PSUs, and
30% ratable Service-based RSUs. Receipt of the Equity Award is subject to the
terms outlined in your Equity Award grant agreement and Perrigo’s 2013 Long-Term
Incentive Plan (and any amendments, modifications or successor documents)
including retirement eligibility treatment at age 65.

 

•  

Your 2019 award will be an allocation of equity equal to $2,000,000 which will
be granted on the 5th trading day of the month following your start date and is
subject to performance objectives. This grant will have the same construct as
the annual grant in terms of split between 50% OI (PSU’s), 20% rTSR (PSU’s), and
30% ratable Service based-RSU’s. Receipt of the Equity Award is subject to the
terms outlined in your Equity Award grant agreement and Perrigo’s 2013 Long-Term
Incentive Plan (and any amendments, modifications or successor documents)
including retirement eligibility treatment at age 65.

 

•  

As a member of our senior executive team, you will be eligible to participate in
the Perrigo Non-Qualified Deferred Compensation (NQDC) Plan.



--------------------------------------------------------------------------------

LOGO [g918263g42c75.jpg]

 

•  

Eligibility for a performance and salary review on April 1st, 2020 and annually
thereafter. Your increase may be pro-rated based on your start date.

 

•  

Eligibility to participate in our health and welfare benefits to include:
health, dental, prescription, and life insurance, 401(k), profit sharing
retirement, tuition reimbursement and paid holidays and vacation.

Please refer to the attached Perrigo Employee Benefit Guide for a full
description of all of the benefits you are eligible to receive.

 

•  

Eligibility to participate in the Perrigo Company Executive Committee Severance
Policy, the Perrigo Company U.S. Severance Policy, and the Perrigo Company
Change In Control Severance Policy for U.S. Employees pursuant to the terms and
conditions of each policy, copies of each are attached.

 

•  

Your eligibility to participate in the various benefit plans refrenced above is
governed by the terms and conditions of each plan document, and you, as with any
other executive officer, are subject to any plan design changes made by the
Remuneration Committee or the Board of Directors.

 

•  

Immediately begin earning and receiving vacation at a rate of 6.66 hours per pay
period (annual equivalent of 160 hours or 4 weeks) and may begin using time as
it is earned or carry it over in accordance with company policy.

 

•  

Your primary work location will be Allegan, Michigan. You will be responsible
for all associated commuting costs to and from Michigan.

 

•  

We understand your desire is to maintain your residency in California and
commute to Michigan on a regular basis. Please be advised, by working in the
State of Michigan, Perrigo will be required to withhold certain taxes and other
withholdings. We advise you to seek counsel from your personal tax advisor on
how to manage your state income tax withholdings and reconcile between
California and Michigan.

We hold the highest standard for our products, as well as for our employees. Our
employees adhere to three Core Values: Integrity – “We do what is right”,
Respect — “We demonstrate the value we hold for one another” and Responsibility
– “We hold ourselves accountable for our actions.” These Core Values are at the
heart of our corporate culture and a vital part of our success today.

Please be sure to review the Perrigo Employee Handbook enclosed with this
letter. It outlines key policies and the expectations we have for our employees.
A copy of our Code of Conduct, which outlines additional policies, will also be
included among other online training and will be discussed during your
orientation.

Perrigo is an at-will employer, meaning that either you or Perrigo are free to
end the employment relationship at any time, with or without notice or cause.
Nothing in this letter or in Perrigo’s policies or procedures, either now or in
the future, are intended to change the at-will nature of our relationship.

Again, we are very excited that you will be joining the Perrigo family. The role
you play will be key to our overall success, especially given the expertise and
background you will bring to Perrigo. On behalf of the leadership team,
congratulations and welcome to Perrigo!



--------------------------------------------------------------------------------

LOGO [g918263g42c75.jpg]

 

Should you have any questions about the details of this offer, please feel free
to call me.

 

Sincerely,       PERRIGO COMPANY     ACKNOWLEDGEMENT /s/ Murray Kessler     /s/
Raymond Silcock Murray Kessler     Raymond Silcock President & CEO     DATE  
3/17/2019